Exhibit 10.1 Name of Investor: SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (the “Agreement”) by and between Paramount Gold Nevada Corp., a Nevada corporation (the “Company”), and the undersigned individual, corporation, limited liability company, partnership, trust or employee benefit plan executing this Agreement as the investor (the “Investor”), provides as follows: Recitals A.This Agreement is made in connection with the Company’s offering (the “Offering”) of units (the “Units”) each consisting of one share (the “Shares”) of the Company’s common stock, par value $0.01 per share (“Common Stock”) and one warrant to purchase one-half of one Share (the “Warrants”), pursuant to that certain Confidential Private Placement Memorandum dated February 2, 2017 (the “Memorandum”). B.The Company wishes to sell to the Investor and the Investor wishes to purchase from the Company the number of Units specified on the signature page hereof at the price per Unit set forth in Section 2 hereof, subject to the terms, conditions, and requirements contained in this Agreement. C.The Investor understands that the Company has the right, in its sole discretion, to refuse to accept the Investor’s subscription in whole or in part at any time and for any reason, including without limitation the Company’s belief that the Investor does not meet the applicable suitability requirements for participation in the Offering or that the investment is otherwise unsuitable for the Investor. NOW, THEREFORE, in consideration of the foregoing and the promises and covenants contained in this Agreement, the Company and the Investor hereby agree as follows: 1.Sale of Units.In accordance with the terms and conditions of this Agreement, the Company hereby agrees to sell to the Investor, and the Investor hereby agrees to purchase from the Company, on or before February 6, 2017, or such later date on or before February 13, 2017, that the Company in its sole discretion chooses (the “Closing Date”), the number of Units indicated on the signature page hereof.The obligation of the Company to sell the Units to the Investor is subject to, among other things, the conditions that: (i) the Company receives approval for the listing of the Shares on the NYSE MKT LLC (the “Stock Exchange”); and (ii) all other necessary regulatory approvals are obtained prior to the Closing Date. 2.Purchase Price.The purchase price (“Purchase Price”) for each Unit shall be $1.75.The Investor shall pay such purchase price certified check or bank draft payable to the Company (or by wire transfer, per instructions to be provided upon request) and delivered with this executed Agreement: a completed Investor Questionnaire (the “Investor Questionnaire”) attached hereto as Exhibit “A” and, if the Investor is a resident of Canada and is: an Accredited Investor by virtue of the fact that the Investor falls within one or more of the sub-paragraphs of the definition of Accredited Investor (a “Canadian Accredited Investor”) set out in the Canadian Accredited Investor Certificate (the “Canadian Accredited Investor Certificate”) attached hereto as Exhibit “B”: a completed Canadian Accredited Investor Certificate; and if the Investor is an individual described in category (j), (k) or (l) of the Canadian Accredited Investor Certificate and does not meet the higher financial asset threshold set out in paragraph (j.1) of the Canadian Accredited Investor Certificate, a completed Form 45-106F9 - Form for Individual Accredited Investors, attached hereto as Exhibit C; or an Ontario resident purchasing the Units pursuant to the “Family, Friends and Business Associates” prospectus exemption contained in section 2.5 of National Instrument 45-106 – Prospectus Exemptions (“NI45‑106”) of the Canadian Securities Administrators, a completed Form 45-106F12 - Ontario Risk Acknowledgement Form for Family, Friends and Business Associate Investors, attached hereto as Exhibit “ D”; and any other further documentation as required under the applicable securities laws or Stock Exchange or other regulatory authority.
